Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment on the pending claims (dated 09/21/2021), was given in an interview with Mr. Patrick Lai on 11/08/2021.
Claims 1, 7-8, and 11 of the pending claims 1, 3-4, 7-11, 13-14 and 17-20 of the application has been amended as follows: 
1.	(Currently amended) An artificial intelligence apparatus for performing speech recognition, the artificial intelligence apparatus comprising:
	a microphone configured to receive a speech command of a user; 
a processor configured to: 
determine anaphora included in text data corresponding to the speech command using an anaphora recognition model for determining anaphora included in predetermined text data; 
specify an object referred to by the determined anaphora based on context information including information input to or output from the artificial intelligence apparatus, screen context information including at leastand information on selected content selected by the user, and conversation context information which is information on a conversation history between the user and the artificial intelligence apparatus via a speech command and a response to the speech command, 

determine a response to the speech command based on the specified object, and 
control the artificial intelligence apparatus according to the determined response.
7.	(Currently amended) The artificial intelligence apparatus of claim [[6]] 1, wherein the processor is further configured to specify the object referred to by the determined adjacent anaphora based on the screen context information.

8.	(Currently amended) The artificial intelligence apparatus of claim [[6]] 1, wherein the processor is further configured to specify the object referred to by the determined non-adjacent anaphora based on the conversation context information.

11.	(Currently amended) A speech recognition method performed by an artificial intelligence apparatus, the speech recognition method comprising:
	receiving a speech command of a user; 
determining anaphora included in text data corresponding to the speech command using an anaphora recognition model for determining anaphora included in predetermined text data;
	specifying an object referred to by the determined anaphora based on context information including information input to or output from the artificial intelligence apparatus, and information on selected content selected by [[the]] a user, and conversation context information which is information on a conversation history between the user and the artificial intelligence apparatus via a speech command and a response to the speech command, wherein the anaphora includes at least one of adjacent anaphora referring to an object adjacent to a person or a thing or non-adjacent anaphora referring to an object which is not adjacent to a person or a 
	determining a response to the speech command based on the specified object; and
	controlling the artificial intelligence apparatus according to the determined response.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 7-11, 13-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach, for independent claims 1 and 11, “specifying an object referred to by the determined anaphora based on context information including information input to or output from the artificial intelligence apparatus, screen context information including at least information on output content output via a display of the artificial intelligence apparatus and information on selected content selected by a user, and conversation context information which is information on a conversation history between the user and the artificial intelligence apparatus via a speech command and a response to the speech command, wherein the anaphora includes at least one of adjacent anaphora referring to an object adjacent to a person or a thing or non-adjacent anaphora referring to an object which is not adjacent to a person or a thing, wherein the adjacent anaphora or the non-adjacent anaphora included in the text data corresponding to the speech command is determined using the anaphora recognition model.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Ishikawa et al. (US 2021/0174022 A1) teach: (Abstract) A method, a structure, and a computer system for resolving an anaphora. The exemplary embodiments may include extracting individual context data from an individual expression and determining whether the individual expression includes an anaphora representation based on the individual context data. The exemplary embodiments may further include, based on determining that the individual expression includes the anaphora representation, extracting anaphora context data and identifying an object of one or more objects to which the anaphora representation refers based on comparing the individual context data and the anaphora context data to data detailing the one or more objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656